Citation Nr: 0938387	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-25 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1991 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2006, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  At the hearing, the Veteran submitted additional 
evidence along with a waiver of initial RO consideration.

In September 2006, the Board denied the claim of entitlement 
to service connection for a back disability, and remanded the 
service connection claim for PTSD.  

In June 2009, the Veteran submitted additional evidence, 
along with a waiver of initial RO consideration (see 
"Appellant's Post-Remand Brief" dated in July 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2006 remand, the Board asked the RO to 
prepare a letter asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to provide any available 
information that might corroborate the Veteran's alleged in- 
service stressors.  Thereafter, the RO was to make a specific 
determination, based upon the complete record, with respect 
to whether the Veteran was exposed to a stressor(s) in 
service, and if so, what was the nature of the specific 
stressor or stressors.  The Board also requested that the 
Veteran be scheduled for a VA psychiatric examination.

The Veteran underwent a VA psychiatric examination in March 
2008, at which time he was diagnosed with PTSD, bipolar 
disorder, and a mixed personality disorder.  With regard to 
the diagnosis of PTSD, the examiner opined that it is at 
least as likely as not due to military service.  However, the 
Board notes that the Veteran's stressors have not yet been 
corroborated.  Review of the record shows that in May 2008, 
after the examination, the RO sent a request in an effort to 
corroborate the Veteran's stressors, however there is no 
indication in the claims folder that a response was ever 
received.  Thus, the Board finds the stressor development 
that was requested in the prior remand should be 
accomplished.  A remand by the Board confers on the Veteran, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the course of this appeal, VA has proposed amending 
its adjudication regulations governing service connection for 
posttraumatic stress disorder (PTSD) by liberalizing, in 
certain circumstances, the evidentiary standard for 
establishing the required in-service stressor.  Specifically, 
the proposed rule would amend 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a 
new paragraph (f)(3) that would read as follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor 
is consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious injury, or 
a threat to the physical integrity of the veteran 
or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror.

Accordingly, the case is REMANDED for the following action:

1.  The RO should follow up on its 
"Request for Information" submitted on 
May 19, 2008, in an effort to corroborate 
the Veteran's stressors.  Negative 
replies to this request should be noted 
in writing and associated with the claims 
folder. 

2.  Thereafter, the RO should re-
adjudicate the Veteran's service 
connection claim for an acquired 
psychiatric disability, to include PTSD, 
taking into consideration any newly 
obtained evidence and any final changes 
to 38 C.F.R. § 3.304.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  No 
action is required of the Veteran until he is so notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




